Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/3/20 overcome the claim objection and 112(b) rejections set forth in the office action mailed 8/3/20. The amendments also overcome the rejection of claim 22 and its dependent claims over Chodorowski-Kimmes in the previous office action, but do not overcome the rejection of claim 16 and its dependent claims, which is maintained below. The rejection over Ayzac is withdrawn in light of applicant’s arguments regarding the effective filing date of the current application. New grounds of rejection are set forth for several claims, and the office action is therefore made non-final.

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The compound (IV bis) of claim 17 is equivalent to the compound of claim 16 where n is 0, as recited in claim 35. 


Claim Rejections - 35 USC § 102
Claims 16, 18-21, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodorowski-Kimmes (U.S. PG Pub. No. 2007/0160635).
On page 13 (paragraph 136), Chodorowski-Kimmes discloses, at the bottom of the right column, a compound meeting the limitations of the compounds of claims 16, 18, and 32-34 for the case where Ra, Rb, and Rc are hydrogen, Rd is alkyl (methyl), R3 and R4 are alkyl (methyl), R3′ and R4′ are hydrogen, n is 1, R5, R5′, R6, and R6′ are hydrogen, the Z atoms are O, and R1′ and R2′ are linear alkyl (ethyl) groups. On page 14, the second compound in the left column also meets the limitations of claim 16, for the case where Ra is methyl and Rd is hydrogen. “Comparative D” at the bottom of page 14 also meets the limitations of claims 16 and 18. These compounds of Chodorowski-Kimmes are part of a mixture of bis-urea products obtained from the reaction described in paragraph 136. In paragraph 8 Chodorowski-Kimmes discloses compositions comprising the products, at least one liquid fatty phase, and at least one physiologically acceptable medium. In paragraph 85 Chodorowski-Kimmes discloses that the fatty phase can comprise hydrocarbons such as liquid paraffins; while Chodorowski-Kimmes characterizes these as “polar oils”, hydrocarbons are in fact non-polar, and therefore meet the limitations of the non-polar liquid of claim 19 and the oil of claim 31. In paragraphs 88-89 Chodorowski-Kimmes discloses more non-polar hydrocarbons. 
Chodorowski-Kimmes discloses that the products are useful as organogelling agents, implying that they thicken the compositions in which they are included. Since the product mixture of example 7 of Chodorowski-Kimmes comprises compounds meeting the limitations of claims 16, 18, and 32-34, and non-polar oils meeting the 

Claim Rejections - 35 USC § 102/103
Claims 16-19, 21-22, 26-27, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang (U.S. PG Pub. No. 2009/0163595).
In paragraph 157, Yang discloses a compound (VII) corresponding to the compounds of claims 16-18, 22, 32, and 35 for the case where Ra, Rb, Rc, and Rd are H, R3 and R4 are H, n is 0, Z1 and Z1′ are O atoms, and Z2 and Z2′ are –NH- groups. The R5 and R6 groups in the compound of Yang, corresponding to the R3′ and R4′ groups of claims 16, 22, and 34, can be H, as recited in claims 16 and 22, or hydrocarbyl groups, which Yang defines in paragraph 94 as including alkyl, alkenyl, aryl, or alkaryl groups, also meeting the limitations of the R3′ and R4′ groups of claims 16, 22, and 34. The R3 and R4 groups of Yang, corresponding to the R1′ and R2′ groups of claims 16, 22, and 33 can also be hydrocarbyl, and in paragraphs 86 and 87 discloses that preferred alkyl and alkenyl groups (which fall under the definition of hydrocarbyl provided by Yang and 1′ and R2′ groups of claims 16 and 22. 
	In paragraphs 169-170 Yang discloses that the compounds (“self-assembling compounds”) can be administered by various routes such as oral administration, where the compositions used for oral administration can include diluents such as oils, as recited in claims 27 and 31, as well as various monomeric compounds meeting the limitations of the monomer of claims 27 and 31. Oils are non-polar, as recited in claims 19 and 26. 
	Claims 22 and 26-27 are therefore anticipated by Yang. Additionally, while Yang does not specifically disclose a method of thermo-thickening a composition by the addition of compound (VII), since Yang discloses a composition comprising a compound meeting the limitations of the compound of claims 16-18 and 32-35, and liquids meeting the limitations of claims 19, 26-27, and 31, it is the examiner’s position that the inclusion of compound (VII) of Yang in an oil diluent will lead to thermo-thickening, as recited in claim 16, and also an improvement in the cold flow properties of the composition, as recited in claim 21. Claims 16-19, 21, and 31-35 are therefore also anticipated by Yang. 
	Alternatively, while Yang does not disclose a specific compound meeting the limitation of the claimed compounds, as discussed above, Yang discloses that the R substituents can be various groups meeting the limitations of the corresponding substituents of the claimed compounds, and it therefore would have been obvious to one of ordinary skill in the art to prepare compound (VII) of Yang to meet the limitations of the claimed compounds. Claims 16-19, 21-22, 26-27, and 31-35 are therefore also rendered obvious by Yang.

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
The discussion of Yang in paragraph 5 above is incorporated here by reference. Yang renders obvious a method meeting the limitations of claim 16, where the compound can be added to a non-polar diluent such as an oil. Yang does not specifically disclose adding the compound to a diluent at a temperature within the range recited in claim 20. However, since Yang does not disclose any required temperature for adding the compound to a diluent, and claim 20 covers an expansive range of temperatures including room temperature, it would have been obvious to one of ordinary skill in the art to add the compound of Yang to the diluent within the temperature range recited in claim 20.

Allowable Subject Matter
Claims 24-25 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 24-25, the claims recite compounds where Z2 and Z2′ of claim 22 are O. As discussed above, Yang discloses compounds meeting the limitations of claim 22 where Z2 and Z2′ are –NH-. One of ordinary skill in the art would not be motivated to modify the compounds of Yang to replace the –NH- group with an O atom.
Regarding claim 28, Yang discloses that the compound can be added to a diluent for oral administration but does not disclose the concentration of the compound in the 
Regarding claims 29-30, neither the compounds of Chodorowski-Kimmes nor the compound of Yang are obtainable by the process of claims 29-30. The process of claim 29 leads to a product corresponding to the compound of claim 16 where n is 0 and Z2 and Z2′ are O, whereas Chodorowski-Kimmes teaches compounds where n is 1 and Yang teaches compounds where Z2 and Z2′ are –NH-. One of ordinary skill in the art therefore would not be motivated to carry out the process of claims 29-30 in an effort to prepare the compounds of either Chodorowski-Kimmes or Yang.

Response to Arguments
Applicant's arguments filed 12/3/20 regarding the rejection of claim 16 and its dependent claims over Chodorowski-Kimmes have been fully considered but they are not persuasive. Applicant argues that Chodorowski-Kimmes does not explicitly state that the compositions comprising the compound experience less viscosity decrease at raised temperatures than compositions not comprising the compound. However, as discussed in the rejection, Chodorowski-Kimmes discloses a compound meeting the limitations of the claimed compound, and discloses adding it to a non-polar liquid as recited in the claims, and further discloses that the compounds are organogelling agents, indicating that they thicken compositions to which they are added. Where the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s arguments on this point are therefore not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771